430 F.2d 1183
UNITED STATES of America, Appellee,v.Claude Vance COOLEY and David Closs Winstead, Appellants.
No. 12874.
United States Court of Appeals, Fourth Circuit.
Argued March 3, 1969.Decided March 7, 1969.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh; John D. Larkins, Jr., Judge.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BOREMAN, Circuit judges.
PER CURIAM:


1
Upon consideration of the record, the briefs, and the argument of counsel, we find no error in these convictions.


2
Affirmed.